DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,670,099 to Yaguchi et al in view of U.S. Patent No. 7,740,698 to Kitami et al and further in view of Japanese Patent No. 2004155843 to Sawamura et al.
Regarding Claim 1, Yaguchi et al disclose a friction member comprising a friction material and a back metal (see column 1 lines 6-10 and column 6 lines 59 et al) having most all the features of the instant invention including: the friction material comprising no copper (see column 3 lines 45-48), the friction material comprising magnesium oxide (see column 6 lines 16-27), and a carbon material comprising graphite and coke (see column 3 lines 45-58), and wherein the carbon material is obtained by blending in a combination of a coarse grained material (i.e., graphite), and a fine grained material, 
However, Yaguchi et al do not disclose that an average particle diameter of the coarse-grained material is 100 to 600 micrometers nor that an average particle diameter of the fine-grained material is less than 100 micrometers.
Regarding the average particle diameter of the coarse grained material, Kitami et al are relied upon merely for their teachings of a friction member having a carbon material comprising a coarse grained graphite material and coke, wherein the average particle diameter of the coarse-grained material (i.e., graphite) is 100 to 600 micrometers (see column 4 lines 43-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the coarse grained material, i.e., graphite, of Yaguchi et al to have an average particle diameter of 100 to 600 micrometers as taught by Kitami et al as a matter of design preference in order to provide a friction member with greater wear resistance and cracking resistance and a better braking ability at high temperatures.  The larger the particle diameter of the graphite when mixed with the coke the better the relationship between friction and lubrication of the two materials can be controlled. 
Regarding the average particle diameter of the fine grained material, Sawamura et al are relied upon merely for their teachings of a friction member having an average particle diameter of a fine grained material (i.e., coke) that is less than 100 micrometers (see the Basic and Equivalent translated Abstract sections). 

Regarding Claim 2, Yaguchi et al., as modified, further disclose that a total content of the graphite and coke in the friction material is 4 to 15% by mass based on a total amount of the friction material (see the abstract and column 5 lines 13-18 of Yaguchi et al).
Regarding Claim 3, Yaguchi et al., as modified, further disclose that a content ratio of the coarse grained material (i.e., graphite) to the fine grained material (i.e., coke) in the friction material is 10/90 to 95/5 on a mass basis (see the abstracts of both Yaguchi et al and Kitami et al).
And further note, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the content ratio of the coarse grained material (i.e., graphite) to the fine grained material (i.e., coke) in the friction material of Yaguchi et al., as modified, to be 10/90 to 95/5 on a mass basis as a matter of design preference dependent upon the desired friction coefficient of the friction member.

Regarding Claim 6, Yaguchi et al., as modified, do not specifically disclose that the content of the magnesium oxide in the friction material is 3 to 13% by mass based on a total amount of the friction material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the content of the magnesium oxide in the friction material of Yaguchi et al., as modified, to be 3 to 13% by mass based on a total amount of the friction material as a matter of design preference dependent upon the desired friction coefficient of the friction material. 
Regarding Claim 8, see Claim 1 above.
Regarding Claim 9, see Claim 1 above.
Regarding Claim 10, see Claim 2 above.
Regarding Claim 11, see Claim 3 above.
Regarding Claim 12, see Claim 4 above.
Regarding Claim 14, see Claim 6 above.
Regarding Claim 16, see Claim 1 above.
Regarding Claim 17, see Claim 1 above and further note that the method comprises a step of mixing the magnesium oxide, graphite, and coke as discussed in column 6 lines 59 et al of Yaguchi et al.
Regarding Claim 18, see Claim 1 above.
Regarding Claims 19-21, see Claim 1 above.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,670,099 to Yaguchi et al in view of U.S. Patent No. 7,740,698 to Kitami et al and further in view of Japanese Patent No. 2004155843 to Sawamura et al.
as applied to claims 1-4, 6, 8-12, 14, and 16-21 above, and further in view of PG Publication No. 2019/0376573 to Koike et al.
Regarding Claims 7 and 15, Yaguchi et al., as modified, disclose most all the features of the instant invention as applied above, except for the friction material comprising 2 to 10% by mass of zinc oxide based on a total amount of the friction material.
Koike et al are relied upon merely for their teachings of a friction material comprising zinc oxide, 2 to 10% by mass, based on a total amount of the friction material (see Figure 1 and note the content of the zinc oxide as being 5% in the friction material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed friction material of Yaguchi et al., as modified, to include zinc oxide, 2 to 10% by mass, based on a total amount of the friction material as taught by Koike et al in order to improve upon the wear resistance, as zinc oxide can provided appropriate lubricity to the friction material under high temperature conditions (as discussed in paragraph 0017 of Koike et al).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2015/0192182 to Yamamoto et al., PG Publication No. 2016/0069408 to Hattori et al., PG Publication No. 2016/0289126 to Kitami et al., PG Publication No. 2017/0234390 to Kaji et al., PG Publication No. 2019/0107164 to Sun et al., PG Publication No. 2019/0360544 to Santamaria Razo et al., PG Publication No. 2020/0032869 to Kaji et al., PG Publication No. 2020/0308461 to Mitsumoto et al., and Japanese Patent No. 2018135446 to Kumazawa all disclose friction materials/members similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	04/06/21